                  Case 1:21-cv-04059-LJL Document 25 Filed 09/03/21 Page 1 of 1
                                                                                                  YAAKOV SAKSSō*
                                                                                                    JUDAH STEINSō
                                                                                                 ELIYAHU BABADSō
                                                                                               RAPHAEL DEUTSCH ^
                                                                                                  DAVID FORCE Sō
                                                                                                NAKICHA JOSEPHS
                                                                                               MARK ROZENBERG ō
                                                                                               KENNETH WILLARDSō

                                                                                                     S NJBar Admissions
                                                                                                ^ CT & NJ Bar Admissions
                                                                                                      ƒ NY Bar Admission
                                                                                           *Federal Court Bar Admissions
                                                                       AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
One University Plaza, Suite 620, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


       September 1, 2021                                         7KHUHTXHVWWRDGMRXUQWKHFRQIHUHQFHVFKHGXOHGIRU
                                                                 6HSWHPEHULV*5$17('+DYLQJ
       Via CM/ECF                                                FRQVLGHUHGWKLVPRWLRQDQG'HIHQGDQW VUHVSRQVH
       The Honorable Lewis J. Liman                              'NW1RWKH&RXUWUHVFKHGXOHVWKH,QLWLDO3UHWULDO
       United States District Court                              &RQIHUHQFHIRU2FWREHUDWDP
       Southern District of New York                             3DUWLHVDUHGLUHFWHGWRGLDOLQWRWKH&RXUW V
                                                                 WHOHFRQIHUHQFHOLQHDWDQGXVHDFFHVV
               Re:     Monegro v Ferrara Market, Inc.            FRGH

                       Case# 1:21-cv-04059-LJL                   6HSWHPEHU




       Dear Judge Liman:

               We represent the plaintiff in the above matter. We write with the gracious consent of
       Defendant Ferrara Market, Inc. to request an adjournment of the Initial Pretrial Conference
       scheduled for September 8, 2021, because that date conflicts with a religious holiday for Plaintiff’s
       counsel. We further respectfully request that the new Conference date not be in September, to avoid
       conflicts with numerous other religious holidays taking place this month. If it is helpful to the Court,
       the parties are available for a Conference on October 5, 2021.

               A previous adjournment was granted on July 2, 2021.

               We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                       Respectfully submitted,

                                                                       s/ Mark Rozenberg
                                                                       Mark Rozenberg, Esq.

       cc:    All Counsel of Record via ECF
